Citation Nr: 1622399	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  15-07 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1990 to November 1993, and from January 2007 to October 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision that confirmed and continued a previous denial of service connection for post-traumatic stress disorder (PTSD), based on a finding that the Veteran had not experienced a stressful event in active service.  The Veteran timely appealed.

The Veteran's claim for service connection for PTSD was originally denied in an unappealed December 2008 rating decision, due to lack of information to corroborate an in-service stressor.  New and material evidence would ordinarily be required to reopen this claim. 38 U.S.C.A. § 5108 (West 2014).  However, in July 2010, VA amended its adjudication regulations regarding claims for service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010).  The Board notes that, "[w]hen a provision of law or regulation creates a new basis of entitlement to benefits, as through liberalization of the requirements for entitlement to a benefit, an applicant's claim of entitlement under such law or regulation is a claim separate and distinct from a claim previously and finally denied prior to the liberalizing law or regulation." See Routen v. West, 142 F.3d 1434, 1441, citing Spencer v. Brown, 17 F.3d 368, 373 (Fed. Cir. 1994).  Accordingly, the Board will adjudicate the claim on a de novo basis without requiring new and material evidence to reopen.

In May 2016, the Veteran testified during a video conference hearing before the undersigned. 

Consistent with the Veteran's testimony and the record, the Board has recharacterized the appeal as encompassing the issue on the title page.  The U.S. Court of Appeals for Veterans Claims has held that the Board must broadly construe claims, and consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative when further action is required.


REMAND

The Veteran contends that an acquired psychiatric disability, to include PTSD, had its onset in active service.

Here, in October 2008, the Veteran reported witnessing two accidental killings while serving in Kuwait and in Iraq in 2007.  One incident involved "a local" who started digging and hit a buried mine, and blew himself up.  Another incident involved two soldiers who were moving tanks, and one soldier did not hear the command and ran over the other soldier.  The Veteran also reported stress when his former wife filed for divorce while he was deployed.

The report of an April 2013 VA examination reflects that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-IV criteria. Clinical findings in April 2013 support a diagnosis of generalized anxiety disorder.  During the examination the Veteran had reported being exposed to combat every day while deployed in Iraq.  Although he had not fired his weapon, the Veteran was involved in convoys and was positioned in the center; he was not directly exposed to any bombs or other incidents that occurred at either end of the convoys.  His most frightening experiences while deployed involved a "red alert" alarm that occurred on base when there was an attack; and involved construction, when someone was digging and hit a mine, which exploded, and killed the individual instantly.
  
VA records show that the Veteran presented in June 2014 with depression in the context of financial stressors and possible social stressors.  He reported his depression beginning "five years or so" with symptoms of decreased sleep, anhedonia, and decreased energy.  He denied manic symptoms, and was amenable to beginning anti-depressants and seeking outpatient follow-up.

In February 2015, the Veteran reported in-service stressors from serving in a hostile environment and being in fear for his life from improvised explosive devices and from shooting by the enemy.

In May 2016, he testified that he had worked construction while deployed; and that he witnessed a "national" who blew himself up by digging and hitting a buried mine.  Following the incident, the Veteran had to secure the area and stand guard, while medics cleaned up the body parts.  The Veteran testified that he still had nightmares, and that he slept no more than eight hours a week.  He also testified that he began VA psychological treatment in 2013.

The Board notes that the stressors described by the Veteran involved his fear of hostile military or terrorist activity.

Under these circumstances, an examination is needed to determine whether the Veteran currently meets the criteria for a diagnosis of PTSD under DSM-5 based on the in-service stressor(s).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2015).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's outstanding VA treatment records, from March 2015 forward; and associate them with the Veteran's claims file.

2.  Furnish the Veteran notice of the amended regulations regarding substantiating a claim for PTSD pursuant to 38 C.F.R. § 3.304(f)(3).

3.  Schedule the Veteran for an examination by a VA psychiatrist to determine whether the diagnostic criteria for PTSD under DSM-5 are met.  The Veteran's claims file, to include this REMAND, must be available to the examiner designated to examine the Veteran.  All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished.  

The examiner should determine whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty, and whether it is adequate to support a diagnosis of PTSD.  

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) related to the Veteran's active service.  

The examiner is asked to explain the reasons behind any opinions offered.  

4.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.  

No action is required of the Veteran and his representative until they are notified by the RO or VA's Appeals Management Center (AMC); however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2015).  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




